DETAILED ACTION
This Office Action is in response to the claims filed on 05/03/21.
Claims 1-20 are pending claims; Claims 1, 12 and 20 are independent claims. This action is made final. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5-8, 10-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2012/0313977 A1; hereinafter as Kwon) in view of Yu et al. (US 2018/0267682 A1; hereinafter as Yu).

As to claim 1, Kwon teaches a page browsing method, comprising (see Fig. 2, 5 and ¶ 0038, 0085; a method for providing an automatic scroll function):
in a scenario of sliding for browsing a page, enabling browsing mode configuration according to a first touch operation received from a user (see Fig. 5 and ¶¶ 0090; when the touch input for screen scroll is continuously maintained during the reference time or longer {~first touch operation received from a user}, the device with the touch screen recognizes that the automatic scroll acceleration event occurs, the device with the touch screen identifies if an acceleration menu is selected in an automatic scroll speed control menu {~enabling browsing mode configuration});
performing the browsing mode configuration in response to the user input (see Fig. 5 and ¶¶ 0092; when it is identified in step 505 that the automatic scroll acceleration event occurs, the device with the touch screen proceeds to step 507 and determines an automatic scroll speed. For example, the device with the touch screen determines an automatic scroll speed considering the holding time of the touch input for the scroll.  For another example, the device with the touch device may determine an automatic scroll speed according to a speed that a user selects through a speed control menu); and
see Fig. 5 and ¶ 0093; after determining the automatic scroll speed, the device with the touch screen proceeds to step 509 and performs an automatic scroll function, the device with the touch screen scrolls a screen at the automatic scroll speed determined in step 507 despite the absence of a user’s touch input), wherein the result of the browsing mode configuration comprises a direction and a speed of the automatic browsing of the consecutive pages (see Fig. 5 and ¶ 0093; the device with the touch screen scrolls a screen at the automatic scroll speed determined in step 507 despite the absence of a user’s touch input.  ¶ 0099; the device with the touch screen can scroll the screen in any one direction of up/down/left/right according to direction information included in the touch input.  For example, when a user attempts to scroll down as illustrated in FIG. 6, the device with the touch screen scrolls the screen down. In an embodiment, when performing an automatic scroll because a user's touch input is held, the device with the touch screen continuously scrolls the screen down despite the absence of a user's touch input.  Kwon’s Claim 2 recites when the touch input is held for the predetermined time or longer, continuously scrolling the screen image of the touch screen in the direction of the touch input according to a reference speed).
Kwon does not expressly use the term consecutive pages, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have realized that when the user performs the automatic scroll down operation, the consecutive pages are being automatically browsed as claimed.  This is true since Kwon discloses in Figure 6, a currently displayed page of text content and when the automatic scroll down event occurs (as seen in Fig. 6 and ¶ 0099), the consecutive pages are automatically browsed.  One of ordinary skill in the art would have recognized that the results of the combination were predictable (e.g. the ability to view more content on subsequent pages). 
Alternatively, Yu is relied upon for explicitly teaching the limitation of automatically browsing consecutive pages according to a result of the browsing mode configuration (see ¶¶ 0043-0044; the mobile terminal can control the electronic book to automatically scroll down or flip pages according to the foregoing obtained calculated rate {~speed}).
Kwon with the teachings of Yu to provide a method of automatically browsing consecutive pages on a graphical user interface through the use of a browsing configuration as claimed. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Kwon of providing a method of determining the speed and direction of the auto scroll operation (see Figure 5), with a reasonable expectation of success. The motivation to combine the teachings of Kwon with the teachings of Yu is to improve the browsing configuration and activation of auto scroll function of Kwon by applying the auto scroll function to the pages flipping/browsing of Yu to provide an efficient page-flipping operation of an electronic book (Yu: see ¶ 0004).

As to claims 12 and 20, Kwon teaches an electronic device (see Fig. 1 and ¶ 0028) and a non-transitory machine readable storage medium on which a machine executable instruction is stored, wherein the machine executable instruction is configured to implement the following operations (see Fig. 1 and ¶ 0103-0105), comprising: 
a processor (see Fig. 1 and ¶ 0028; controller 100.  ¶ 0103; processors in an electronic device); 
and a non-transitory storage medium storing a machine executable instruction executable by the processor, wherein the processor is caused, by reading and executing the machine executable instruction, to perform the following operations (see Fig. 1 and ¶ 0103-0105; programs/software modules stored in computer readable medium): 
in a scenario of sliding for browsing a page, enabling browsing mode configuration according to a first touch operation received from a user (see Fig. 5 and ¶¶ 0090; when the touch input for screen scroll is continuously maintained during the reference time or longer {~first touch operation received from a user}, the device with the touch screen recognizes that the automatic scroll );  
performing the browsing mode configuration in response to user input (see Fig. 5 and ¶¶ 0092; when it is identified in step 505 that the automatic scroll acceleration event occurs, the device with the touch screen proceeds to step 507 and determines an automatic scroll speed. For example, the device with the touch screen determines an automatic scroll speed considering the holding time of the touch input for the scroll.  For another example, the device with the touch device may determine an automatic scroll speed according to a speed that a user selects through a speed control menu);
automatically browsing consecutive pages according to a result of the browsing mode configuration (see Fig. 5 and ¶ 0093; after determining the automatic scroll speed, the device with the touch screen proceeds to step 509 and performs an automatic scroll function, the device with the touch screen scrolls a screen at the automatic scroll speed determined in step 507 despite the absence of a user’s touch input), wherein the result of the browsing mode configuration comprises a direction and a speed of the automatic browsing of the consecutive pages (see Fig. 5 and ¶ 0093; the device with the touch screen scrolls a screen at the automatic scroll speed determined in step 507 despite the absence of a user’s touch input.  ¶ 0099; the device with the touch screen can scroll the screen in any one direction of up/down/left/right according to direction information included in the touch input.  For example, when a user attempts to scroll down as illustrated in FIG. 6, the device with the touch screen scrolls the screen down. In an embodiment, when performing an automatic scroll because a user's touch input is held, the device with the touch screen continuously scrolls the screen down despite the absence of a user's touch input.  Kwon’s Claim 2 recites when the touch input is held for the predetermined time or longer, continuously scrolling the screen image of the touch screen in the direction of the touch input according to a reference speed).
Kwon does not expressly use the term consecutive pages, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have realized that when the user performs the automatic scroll down operation, the consecutive pages are being automatically browsed as claimed.  This is true since Kwon discloses in Figure 
Alternatively, Yu is relied upon for explicitly teaching the limitation of automatically browsing consecutive pages according to a result of the browsing mode configuration (see ¶¶ 0043-0044; the mobile terminal can control the electronic book to automatically scroll down or flip pages according to the foregoing obtained calculated rate {~speed}).
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to combine the teachings of Kwon with the teachings of Yu to provide a method of automatically browsing consecutive pages on a graphical user interface through the use of a browsing configuration as claimed. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Kwon of providing a method of determining the speed and direction of the auto scroll operation (see Figure 5), with a reasonable expectation of success. The motivation to combine the teachings of Kwon with the teachings of Yu is to improve the browsing configuration and activation of auto scroll function of Kwon by applying the auto scroll function to the pages flipping/browsing of Yu to provide an efficient page-flipping operation of an electronic book (Yu: see ¶ 0004).

As to claims 2 and 13, Kwon and Yu teaches the limitations the limitations of claim 1 as rejected above. Kwon and Yu, further teach wherein the performing the browsing mode configuration in response to the user input comprises:  
obtaining a direction and a speed of a sliding operation by the user on a touch screen, wherein the direction and the speed of the automatically browsing the consecutive pages respectively comprises the direction and the speed of the sliding operation (Kwon: see Fig. 5 and automatic scroll speed determined in step 507 despite the absence of a user’s touch input.  ¶ 0099; the device with the touch screen can scroll the screen in any one direction of up/down/left/right according to direction information included in the touch input.  For example, when a user attempts to scroll down as illustrated in FIG. 6, the device with the touch screen scrolls the screen down. In an embodiment, when performing an automatic scroll because a user's touch input is held, the device with the touch screen continuously scrolls the screen down despite the absence of a user's touch input.  Kwon’s Claim 2 recites when the touch input is held for the predetermined time or longer, continuously scrolling the screen image of the touch screen in the direction of the touch input according to a reference speed); and 
ending the browsing mode configuration in response to a second touch operation by the user (Kwon: see Fig. 5 and ¶ 0092; when it is identified in step 505 that the automatic scroll acceleration event occurs {~second touch operation}, the device with the touch screen proceeds to step 507 and determines an automatic scroll speed. For example, the device with the touch screen determines an automatic scroll speed considering the holding time of the touch input for the scroll. For another example, the device with the touch device may determine an automatic scroll speed according to a speed that a user selects through a speed control menu {~second touch operation};  and ¶ 0093; after determining the automatic scroll speed, the device with the touch screen proceeds to step 509 and performs an automatic scroll function).

As to claims 3 and 14, Kwon and Yu teaches the limitations the limitations of claim 1 as rejected above. Kwon and Yu, further teach wherein the performing the browsing mode configuration in response to the user input comprises:
presenting one or more options for the user to select, the one or more options being configured to indicate different modes of automatically sliding for browsing (Kwon: Fig. 5-6 and ¶¶ 0090; the device with the touch screen identifies if an acceleration menu is selected in an automatic scroll speed control menu); 
Kwon: see Fig. 5 and ¶ 0092; the device with the touch device may determine an automatic scroll speed according to a speed that a user selects through a speed control menu {~second touch operation}; and ¶ 0093; after determining the automatic scroll speed, the device with the touch screen proceeds to step 509 and performs an automatic scroll function); 
and determining, as the result of the browsing mode configuration, an option selected by the user (Kwon: see ¶ 0093; the device with the touch screen scrolls a screen at the automatic scroll speed determined in step 507 despite the absence of a user's touch input). 

As to claims 5 and 16, Kwon and Yu teaches the limitations the limitations of claim 1 as rejected above. Kwon and Yu, further teach stopping automatic browsing of the consecutive pages when a third touch operation by the user is detected (Kwon: see Fig. 5; step 511.  ¶ 0094; identifies if an automatic scroll stop event occurs.  For example, when a user touches on the display unit 110 during the automatic scroll, the device with the touch screen recognizes that an automatic scroll stop event occurs).

As to claims 6 and 17, Kwon and Yu teaches the limitations the limitations of claim 1 as rejected above. Kwon and Yu, further teach wherein the first touch operation is used as an operation performed by the user on a configuration enabling response area in the scenario of sliding for browsing the page (Kwon: see Fig. 5; step 503.  see Fig. 5 and ¶¶ 0090; when the touch input for screen scroll is continuously maintained during the reference time or longer {~first touch operation received from a user}, the device with the touch screen recognizes that the automatic scroll acceleration event occurs, the device with the touch screen identifies if an acceleration menu is selected in an automatic scroll speed control menu {~enabling browsing mode configuration}).

As to claims 7 and 18, Kwon and Yu teaches the limitations the limitations of claim 1 as rejected above. Kwon and Yu, further teach wherein the enabling the browsing mode configuration comprises: entering a configuration page, the configuration page being in a translucent state (Kwon: see Fig. 6 and ¶ 0065; the automatic scroll speed is displayed on the screen as shown in Fig. 6; wherein the menu is displayed on top of the currently displayed content, the content is seen through the menu {~translucent state}).

As to claims 8 and 19, Kwon and Yu teaches the limitations the limitations of claim 1 as rejected above. Kwon and Yu, further teach wherein the page browsing method is applicable to a 3D touch screen (Kwon: see Fig. 6 and ¶ 0012, 0034, 0069; touch & drag, touch & hold; touch input through the touch screen).

As to claim 10, Kwon and Yu teaches the limitations the limitations of claim 1 as rejected above. Kwon and Yu, further teach wherein the second touch operation is a touch-and-hold operation in a 3D touch operation (Kwon: see Fig. 5 and ¶ 0092; when it is identified in step 505 that the automatic scroll acceleration event occurs {~second touch operation}, the device with the touch screen proceeds to step 507 and determines an automatic scroll speed. For example, the device with the touch screen determines an automatic scroll speed considering the holding time of the touch input for the scroll. For another example, the device with the touch device may determine an automatic scroll speed according to a speed that a user selects through a speed control menu {~second touch operation};  and ¶ 0093; after determining the automatic scroll speed, the device with the touch screen proceeds to step 509 and performs an automatic scroll function).

As to claim 11, Kwon and Yu teaches the limitations the limitations of claim 5 as rejected above. Kwon and Yu, further teach wherein the third touch operation is a clicking operation in a 3D touch operation (Kwon: see Fig. 5; step 511.  ¶ 0094; identifies if an automatic scroll user touches {~clicking operation} on the display unit 110 during the automatic scroll, the device with the touch screen recognizes that an automatic scroll stop event occurs)

Claims 4, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2012/0313977 A1; hereinafter as Kwon) in view of Yu et al. (US 2018/0267682 A1; hereinafter as Yu) further in view of Ohri (US 2012/0066638 A1; hereinafter as Ohri).

As to claims 4 and 15, Kwon and Yu teaches the limitations the limitations of claim 1 as rejected above. Kwon and Yu, do not expressly teach: stopping automatic browsing of the consecutive pages when it is detected that the browsing has reached the end of the consecutive pages.  However, Ohri teaches can be relied upon for teaching this limitation (Ohri: ¶ 0065; Two-dimensional auto-scrolling can continue in this manner until, for example, the end of a page is reached.  ¶ 0097; a multi-dimensional auto-scrolling tool can continue auto-scrolling (e.g., by beginning a new horizontal scrolling cycle at the beginning of the next page) until, for example, the last page has been scrolled or some other event occurs, such as a stop gesture).
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to combine the teachings of Kwon/Yu with the teachings of Ohri to provide a method of stopping automatic browsing of the consecutive pages when it is detected that the browsing has reached the end of the consecutive pages as claimed. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Kwon of providing a method of auto scroll operation (see Figure 5), with a reasonable expectation of success. The motivation to combine the teachings of Kwon/Yu with the teachings of Ohri is to improve the browsing configuration and activation of auto scroll function of Kwon by using the mechanism to stop the Ohri to allow the user to focus on the content while requiring less interaction with the device (Ohri: see ¶ 0004).

As to claim 9, Kwon and Yu teaches the limitations the limitations of claim 1 as rejected above. Kwon and Yu, further teach wherein the first touch operation is a tapping operation in a 3D touch operation (Kwon: see Figs. 5-6 and ¶ 0086; the device with the touch screen identifies if a screen scroll is performed.  For example, when a user scrolls a screen, the user drags on the display as shown in Fig. 6 {~drag gesture includes tapping operation}).  Alternatively, Ohri discloses the use of multi-dimensional gestures to engage multi-dimensional auto-scrolling including tap gesture (Ohri: see ¶ 0060).
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to combine the teachings of Kwon/Yu with the teachings of Ohri to provide a method of initiating an auto-scroll operation based on tap gesture as claimed. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Kwon of providing a method of auto scroll operation (see Figure 5), with a reasonable expectation of success. The motivation to combine the teachings of Kwon/Yu with the teachings of Ohri is to improve the browsing configuration and activation of auto scroll function of Kwon by using the tap gesture to initiate an auto-scroll operation as disclosed by Ohri to allow the user to easily initiate an auto-scroll operation using multi-touch operation (Ohri: see ¶ 0060).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example:
Kim et al (US 2018/0024716 A1) – a cartoon data display method in which cartoon data is displayed on a display unit of a cartoon data display device. The cartoon data display method includes displaying, by the display unit, a partial region of first cartoon data, receiving, by a user input unit, a command for automatically scrolling the first cartoon data from a first user, determining, by a control unit, an automatic scroll speed corresponding to cartoon reading information of the first user, and controlling, by the control unit, the display unit according to the command such that the first cartoon data is automatically scrolled at the determined automatic scroll speed (see ¶ 0007). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 



/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179